 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 1 of 7. PagelD #: 321

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

BE&K BUILDING GROUP, LLC,
Plaintiff/Counterclaim Defendant,

VS.

EVERGREEN NATIONAL INDEMNITY
COMPANY,

Defendant/Counterclaim Plaintiff.
— AND —

EVERGREEN NATIONAL INDEMNITY
COMPANY,

Third-Party Plaintiff,
v.

COCOA BEACH PLUMBING, INC., et al.,

Nee Nee Nee ee ee ee ee ee ee ee ey es ee ae ee ee ae ee ee ee ee Se

Third-Party Defendants.

CASE NO. 1:20 CV 638

JUDGE DONALD C. NUGENT

MEMORANDUM ORDER
AND OPINION

This case is before the Court on Defendant/Third-Party Plaintiff Evergreen National

Indemnity Company’s Motion to Transfer Venue to the United States District Court for the

District of South Carolina. (ECF #10). Plaintiff, BE & K Building Group, LLC (“BE&K”)

 
 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 2 of 7. PagelD #: 322

filed a brief in opposition, and Defendant, Evergreen National Indemnity Company (“Evergreen”’)
filed a Reply in Support of its motion. (ECF #19, 20). None of the Third-Party Defendants have
filed responses either supporting or opposing the motion to transfer. For the reasons set forth
below, the Court finds that the Defendant, has not met its burden of showing that the considered

factors weigh strongly in favor of transfer. The Defendant’s Motion is, therefore, denied.

Factual and Procedural Background

Plaintiff BE&K brought this action against Evergreen seeking to enforce a Performance
Bond issued in connection with a construction project in South Carolina. BE&K was the general
contractor on a construction project for a Residence Inn/Spring Hill Suites Hotel built in
Greenville, South Carolina. Cocoa Beach was a plumbing subcontractor for the project. BE&K
claims that Cocoa Beach defaulted on its contract causing it damages and triggering Evergreen’s
liability under the Performance Bond. Evergreen filed a counterclaim against BE&K for fraud
and rescission, and seeks a declaratory judgment that the Performance Bond is null and void.
Evergreen also filed a Third-Party Complaint against Cocoa Beach, Advanced Beach Holding
Company (“Advanced”), Leaning Pines Campground, LLC (“Leaning Pines”), Douglas A. Green,
Sheryl A. Green, and OFC Services, LLC (“OFC”) for indemnification.

The Performance Bond,, attached to the Complaint as Exhibit B, is in the amount of
$2,168,197.00. It lists Evergreen as Surety, Cocoa Beach Plumbing, Inc. (“Cocoa Beach”) as the
Principal, and BE&K as the Obligee. The Third-Party Complaint attaches an indemnification
agreement between Evergreen and Cocoa Beach, Advanced, Leaning Pines, Douglas and Sheryl

Green. The Indemnification Agreement states that it shall be governed by the laws of the State of

-2-

 
 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 3 of 7. PagelD #: 323

Ohio, and that the state courts of Cuyahoga County, Ohio (or, if there is exclusive federal
jurisdiction, the United States District Court for the Northern District of Ohio) shall have
exclusive jurisdiction and venue over any dispute arising out the agreement. (ECF #8-2).
Evergreen is an Ohio corporation with its principal place of business in Ohio. It is
registered with the Ohio Department of Insurance. Cocoa Beach has a listed address in Cocoa
Beach FL. BE&K is a limited liability company organized and existing under the laws of
Delaware with its principal place of business in South Carolina. All of the Third-Party
Defendants, except for OFC either are residents of, or have their principal place of business in

Florida. OFC is a limited liability company organized under the laws of South Carolina.

Applicable Law

Chapter 28 of the United States Code, Section 1404(a) provides that “[flor the
convenience of parties and witnesses, in the interest of justice, a district court may transfer any
civil action to any other district or division where it might have been brought.” This provision
was intended “to protect litigants, witnesses and the public against unnecessary inconvenience
and expense.” Continental Grain Co. V. Barge F.B.L.-585, 364 U.S. 19, 27 (1960). Under this
provision, a district court has broad discretion to grant or deny a motion to transfer, so long as
jurisdiction is proper in either court. Phelps v. McClellan, 30 F.3d 658, 663 (6" Cir. 1994)(citing
Cote v. Wadel, 796, F.2d 981, 985 (7" Cir. 1986). There is no dispute that this action could
have been properly brought in either this district or in district of South Carolina, therefore, the
Court must exercise its best discretion in deciding whether to grant the transfer.

The Sixth Circuit has outlined several factors that a district court should consider when

3-

 
 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 4 of 7. PagelD #: 324

deciding whether or not a transfer under 28 U.S.C. § 1404(a) is warranted, including the private
interests of the parties and other public-interest concerns. Moses v. Business Card Express, Inc.,
929 F.2d 1131, 1137 (6" Cir. 1991). These public and private interests include the plaintiff's
choice of forum, location of necessary documents and other sources of proof, convenience of the
parties and witnesses, the existence of forum selection clauses, possibility of prejudice in either
forum, and various practical problems associated with trying the case expeditiously and as
inexpensively as possible. See, USA v. Cinemark USA, Inc., 66 F. Supp.2d 881, 887 (N.D. Ohio
1999)(citing West American Ins. Co. v. Potts, 1990 U.S. App. LEXIS 12513, 1990 WL 104034,
at *2(6th Cir. July 25, 1990)); Viron Intern Corp. V. David Boland, Inc., 237 F.Supp. 2d 812, 816
(W.D. Mich. 2002). In order to warrant transfer, the balance of all relevant factors must weigh
strongly in favor of transfer, and the burden is upon the party requesting the transfer to prove that
this is so. See, e.g., Jeffrey Mining Prods. v. Left Fork Mining Co., 992 F. Supp. 937, 938 (N.D.
Ohio 1997); Picker Int'l, Inc. V. Travelers Indem. Co., 35 F. Supp. 2d 570, 573 (N.D. Ohio
1998).

A plaintiffs choice of forum is to be given substantial weight in determining whether a
transfer is warranted. Nicol v. Koscinski, 199 F.2d 537, 537 (6" Cir. 1951); USA v. Cinemark,
66 F. Supp. 2d 881, 887 (N.D. Ohio 1999). Plaintiff chose to file his case in Ohio, and that
decision shall be given significant weight in this analysis. Evergreen’s primary argument for
moving this case to South Carolina is that it believes one of the Third-Party Defendants it has
added to the case may not be subject to jurisdiction in Ohio. “Evergreen prefers to litigate this
matter in South Carolina because other necessary parties are located in South Carolina or South

Carolina courts have personal jurisdiction over those parties.” (ECF #10, PageID #175). The

4.

 
 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 5 of 7. PagelD #: 325

only party Evergreen believes is arguably not subject to jurisdiction in Ohio is OFC. Evergreen
has filed a Third-Party claim against OFC for indemnification in the event it is found liable to
BE&K under the Payment Bond. Evergreen has not shown, however, that OFC is a necessary
party to the original lawsuit filed by BE&K. A defendant should not be allowed to defeat a
plaintiff's choice of venue merely by adding a third-party complaint against a party who is not
subject to the court’s jurisdiction. ' if found liable, Evergreen could seek indemnity in a separate
lawsuit against OFC in a venue that is appropriate for those parties.

The other interests that must be considered also fail to sway the balance in favor of
transfer. Neither side has demonstrated any real possibility of prejudice, and the practical aspects
of trying the case expeditiously and as inexpensively as possible can be adequately addressed by
this Court. The convenience of the parties also fails to sway the decision in either direction. This
case presents a unique circumstance wherein the Plaintiff, who is based in South Carolina has
expressed a preference for litigating in Ohio, while the Defendant, who is Ohio based, has
expressed a preference for litigating in South Carolina. This Court is hard pressed to determine
that allowing this case to proceed in Ohio should be considered an inconvenience to the Ohio
party, or vice versa. Therefore, the convenience of the parties is, as best, a wash. Further,
neither side has provided any information to suggest that either Ohio or South Carolina has a
significantly higher interest in, or ability to manage this litigation. Ohio law is likely to apply to
the contractual issues, and in so far as compliance with South Carolina statutes may affect the

execution of those contracts, they may be tangentially relevant. Ohio has as much of an interest

 

1

Even compulsory counterclaims are not required to be brought if it requires the addition of
another party over whom the court cannot acquire jurisdiction. Fed. R. Civ. P. 13(a)(1)(B).

5-

 
 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 6 of 7. PagelD #: 326

in enforcing it citizens’ contracts and protecting them from fraud, as South Carolina does in
ensuring that contracts related to construction in its state are fairly enforced.

BE&K argues that this case is based on a contract that was drafted by people in Ohio, and
would be paid from Ohio. Therefore, the witnesses and relevant evidence will be primarily based
in Ohio. Evergreen counters that the execution of the contract is completely dependent on the
actions and omissions that occurred at the construction site in South Carolina. It, therefore,
argues that the convenience and cost-effectiveness of obtaining witness testimony weighs in favor
of a venue in South Carolina. The parties represented during the case management conference
that the evidence in this case is primarily document based, and there will be few depositions.

The construction on the underlying project is complete so most evidence of any alleged default,
as well as evidence of any misrepresentations, will be contained in pre-recorded documentation
of the construction and licensing process.

Each party claims that the most important witnesses in the case reside or work in their
state of choice. Though the parties disagree as to the relative importance of the Ohio based
witnesses and the South Carolina based witnesses, they both acknowledge that witnesses will be
called from each of these states and most likely from other states as well. Therefore, there does
not appear any clear indication that changing venue to South Carolina will result in a significant
reduction of the cost or inconvenience to witnesses during discovery and/or trial preparation. It
appears that no matter where trial may be held in this case, some witnesses will be
inconvenienced. There is, however, no evidence, that any witnesses would be precluded from
testifying in either location. Because this factor appears to be neutral, or at the very most to

weigh slightly in favor of the Defendants, it does not outbalance the Plaintiff's choice of forum

-6-

 
 

 

Case: 1:20-cv-00638-DCN Doc #: 21 Filed: 06/16/20 7 of 7. PagelD #: 327

under these circumstances. As with the witnesses, it is undisputed that documentary evidence
relating to the case is present in Ohio and South Carolina and possibly in other states as well. As
each party is seeking venue in the state that would usually be considered the least convenient to
them, any difficulty in obtaining needed discovery from out of state would only weigh against

their own position on this matter.

Conclusion
As Evergreen has not met its burden of showing that the factors in favor of a transfer of
venue in this case strongly outweigh the factors in favor of maintaining the current forum,
Plaintiff's choice of venue must be given deference. For the reasons set forth above, Defendant’s

Motion is DENIED. IT IS SO ORDERED.

      
 

a ||

f
js

  

 

Donald C. 1 hugent . / \
Senior United States District Judge

 

 
